Citation Nr: 1629246	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-15 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Seth Berman, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from November 1974 to January 1977; February 3, 2001, to October 10, 2001; and October 10, 2001, to May 31, 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) education processing center in Atlanta, Georgia.  In December 2015, the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board requested that the AOJ obtain verification from the Georgia Army National Guard or other appropriate service department authority as to whether the Veteran's active duty from October 10, 2001, to May 31, 2003, qualifies him for educational assistance under the Post-9/11 GI Bill, Chapter 33.  The record reflects substantial compliance with that remand request.  However, the April 2016 supplemental statement of the case that continued to deny the claim was not sent to the proper representative.  As noted in the prior remand, the Veteran is represented by an attorney.  However, the supplemental statement of the case was sent to the Georgia Department of Veterans Affairs, his prior representative.

An appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2015).  To ensure due process, a copy of the April 2016 supplemental statement of the case should be sent to the attorney representative of record. 

Accordingly, the case is REMANDED for the following action:

Send a copy of the April 2016 supplemental statement of the case to the attorney representative of record and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

